

	

		II

		109th CONGRESS

		2d Session

		S. 2633

		IN THE SENATE OF THE UNITED STATES

		

			April 24, 2006

			Mr. Burns introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To grant rights-of-way to owners of dams located in the

		  Bitterroot National Forest in the State of Montana, and for other purposes.

		  

	

	

		1.Short

			 titleThis Act may be cited as

			 the Bitterroot National Forest Dam and

			 Reservoir Maintenance Act.

		2.Findings and

			 purposes

			(a)FindingsCongress

			 finds that—

				(1)the wilderness

			 dams in the Bitterroot National Forest in the State of Montana provide numerous

			 benefits to the people living in the Bitterroot Valley; and

				(2)those benefits

			 include—

					(A)groundwater

			 recharge;

					(B)maintenance of

			 open space by permitting sustainable family ranches and farms, rather than

			 subdividing ranches and farms;

					(C)increased late

			 summer streamflows that support riparian and fishery habitat needs; and

					(D)flood

			 control.

					(b)PurposesThe

			 purposes of this Act are—

				(1)to grant

			 rights-of-way to owners of dams located in the Bitterroot National Forest in

			 the State of Montana; and

				(2)to continue to

			 provide the benefits described in subsection (a).

				3.DefinitionsIn this Act:

			(1)DamThe

			 term dam means a dam, including any reservoirs and appurtenances

			 to the dam, that is located in the Forest as of the date of enactment of this

			 Act.

			(2)ForestThe

			 term Forest means the Bitterroot National Forest in the

			 State.

			(3)OwnerThe

			 term owner means—

				(A)the owner of a

			 dam;

				(B)the owner of a

			 water storage right for a dam; or

				(C)the owner of

			 rights-of-way under this Act or other Federal law.

				(4)SecretariesThe

			 term Secretaries means the Secretary of Agriculture and the

			 Secretary of Interior.

			(5)StateThe

			 term State means the State of Montana.

			(6)TrailThe

			 term trail means a trail, access route, or primitive road in the

			 Forest in existence on the date of enactment of this Act.

			4.Rights-of-way

			(a)In

			 generalNotwithstanding the Wilderness Act (16 U.S.C. 1131 et

			 seq.), the National Environmental Policy Act

			 of 1969 (42 U.S.C. 4321 et seq.), or any

			 other provision of law, the Secretaries shall, on the date of enactment of this

			 Act, grant to the owners, for no consideration, rights-of-way—

				(1)to the trails,

			 for purposes of providing access to any dams owned by the owner; and

				(2)to areas of the

			 Forest adjacent to any dams owned by the owner, for purposes of the

			 construction, reconstruction, maintenance, repair, and operation of the

			 dam.

				(b)Boundaries

				(1)In

			 generalAs soon as practicable after the date of enactment this

			 Act, the owners shall, subject to paragraphs (2) and (3), prepare a map

			 establishing the boundaries of the rights-of-way granted under subsection

			 (a).

				(2)TrailsA

			 right-of-way granted under subsection (a)(1) shall extend at least 8 feet but

			 not more than 60 feet in width from the center of the trail.

				(3)Adjacent

			 areasA right-of-way granted under subsection (a)(2)—

					(A)shall be to areas

			 of the Forest that are located not less than 50 feet nor more than 500 feet and

			 further than 500 feet from the highwater mark and downstream dam toe to include

			 additional area determined as necessary by the owner; and

					(B)shall include the

			 least amount of land that is necessary, as determined by the State and owner,

			 for the owner to construct, reconstruct, maintain, repair, and operate the dam,

			 including borrow material, camp sites, pasture for pack and work animals, and

			 tool and equipment storage sites.

					(c)Construction,

			 maintenance, and repairAn owner granted a right-of-way under

			 subsection (a)(1) may construct, maintain, and repair the right-of-way.

			(d)Authorized

			 uses

				(1)Motor

			 vehiclesNotwithstanding section 4(c) of the Wilderness Act

			 (16 U.S.C.

			 1113), an owner may use motor vehicles, motorized and

			 mechanized equipment, and other forms of mechanized transport—

					(A)on the

			 rights-of-way granted under subsection (a); and

					(B)at the owner’s

			 dam.

					(2)AircraftAn

			 owner may operate aircraft in the airspace over the Forest to access the dam

			 and may land the aircraft on the rights-of-way.

				(e)Applicable

			 lawAny activities that are carried out by an owner in a

			 right-of-way granted under subsection (a) or for the purposes referred to in

			 subsection (a)(2)—

				(1)shall be

			 regulated by the State, in accordance with State law; and

				(2)shall not be

			 subject to—

					(A)the Wilderness

			 Act (16 U.S.C.

			 1131 et seq.);

					(B)the

			 National Environmental Policy Act of

			 1969 (42

			 U.S.C. 4321 et seq.);

					(C)the National Dam

			 Safety Program Act (33 U.S.C. 467 et seq.);

					(D)any other Federal

			 law establishing engineering and construction standards for dams; or

					(E)any other

			 provision of Federal law to protect fish and wildlife or maintain water quality

			 standards.

					(f)Limitation on

			 liabilityAn owner of a dam shall not be liable for any claim or

			 damage that may arise from the conduct of activities to construct, maintain,

			 repair, and operate the dam, except any claim or damage that arises from the

			 negligence of the owner.

			(g)Subsequent

			 conveyanceThe rights-of-way granted under subsection (a) may be

			 subsequently conveyed by the owner without the consent of the

			 Secretaries.

			(h)TerminationA

			 right-of-way granted to an owner under subsection (a) shall terminate if the

			 State determines, after notice to the owner and a hearing, that the owner has

			 not accessed or conducted activities at the dam for 10 consecutive

			 years.

			(i)Effect

				(1)Water

			 rightsNothing in this Act affects or in any way interferes with

			 laws of the State relating to the control, appropriation, use, or distribution

			 of water used in irrigation or other beneficial purposes, or any vested right

			 acquired under State law, and the Secretaries shall proceed in conformity with

			 such laws in all land and water management activities under all

			 authorities.

				(2)Existing

			 rights-of-wayThe rights-of-way granted under this Act shall be

			 in addition to any rights-of-way granted to an owner under section 18 of the

			 Act of March 3, 1891 (43 U.S.C. 946), sections 2339 and

			 2340 of the Revised Statutes (43 U.S.C. 661), or any other

			 provision of law.

				(3)Compensable

			 claimsAny land and water management activities taken by the

			 Secretaries which interfere with the access to or exercise of water rights or

			 rights-of-way of the owner shall create in the owner a valid and compensable

			 takings claim.

				

